Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00557-CR

                                   Shamar Jerrell JOHNSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6088
                           Honorable Ray Olivarri, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the Order of Deferred Adjudication of
the trial court is REVERSED and this cause is REMANDED to the trial court for further
proceedings.

       SIGNED July 8, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice